EXHIBIT 10.1









________ __, 2008




[Name – CEO]
[Address]






RE:           Change in Control Agreement




Dear __________:


Ashland Inc. considers the establishment and maintenance of a sound and vital
management to be essential to protecting and enhancing the best interest of the
Company and its shareholders.  In this regard, the Company recognizes that, as
is the case with many publicly-held corporations, the possibility of a Change in
Control of the Company does exist and that such possibility, and the uncertainty
and questions which a Change in Control of the Company may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders.  In addition, difficulties
in attracting and retaining new senior management personnel may be
experienced.  Accordingly, on the basis of the recommendation of the Personnel
and Compensation Committee of the Board, the Board has determined that
appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of certain members of the Company's management,
including you, to their assigned duties without distraction in the face of the
potentially disruptive circumstances arising from the possibility of a Change in
Control of the Company.


In order to encourage you to remain in the employ of the Company, this Agreement
sets forth those benefits which the Company will provide to you in the event
your employment with the Company terminates after or as a result of a Change in
Control under the circumstances specified in this Agreement.


SECTION A.  DEFINITIONS


1.           "Agreement" shall mean this letter agreement, which is a complete
and entire substitute for any prior agreement you may have had with the Company
 
 
 
 
 
[Name]
Page 2
 
addressing the benefits you would receive in the event of your termination from
employment with the Company, whether before or after a Change in Control.


2.           "Board" shall mean the Company’s Board of Directors.


3.           “Cause” shall occur hereunder only upon (A) the willful and
continued failure by you substantially to perform your duties with the Company
(other than any such failure resulting from your incapacity that is less than 6
months in duration due to physical or mental illness or injury) after a written
demand for substantial performance is delivered to you by the Board which
specifically identifies the manner in which the Board believes that you have not
substantially performed your duties, (B) the willful engaging by you in gross
misconduct materially and demonstrably injurious to the Company after a written
demand to cease such misconduct is delivered to you by the Board, or (C) your
conviction of or the entering of a plea of nolo contendre to the commission of a
felony involving moral turpitude.  For purposes of this paragraph, no act, or
failure to act, on your part shall be considered "willful" unless done, or
omitted to be done, by you not in good faith and without reasonable belief that
your action or omission was in the best interest of the
Company.  Notwithstanding the foregoing, you shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to you a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for the purpose, among others, (after at least 20 days prior
notice to you and an opportunity for you, together with your counsel, to be
heard before the Board), of finding that (i) in the good faith opinion of the
Board you failed to perform your duties or engaged in misconduct as set forth
above in subparagraph (A) or (B) of this paragraph, and that you did not correct
such failure or cease such misconduct after being requested to do so by the
Board, or (ii) as set forth in subparagraph (C) of this paragraph, you have been
convicted of or have entered a plea of nolo contendre to the commission of a
felony involving moral turpitude.


4.           “Change in Control of the Company” shall be deemed to have occurred
if (i) there shall be consummated (A) any consolidation or merger of the Company
(a “Business Combination”), other than a consolidation or merger of the Company
into or with a direct or indirect wholly-owned subsidiary, in which the
shareholders of the Company own, directly or indirectly, less than 50% of the
then outstanding shares of common stock of the Business Combination that are
entitled to vote generally for the election of directors of the Business
Combination or pursuant to which shares of the Company's Common Stock would be
converted into cash, securities or other property, other than a merger of the
Company in which the holders of the Company's Common Stock immediately prior to
the merger have substantially the same proportionate ownership of common stock
of the surviving corporation immediately after the merger, or (B) any sale,
lease, exchange or transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of the Company, provided,
however, that no sale, lease, exchange or other transfer of all or substantially
all the assets of the
 
 
 
 
 
 
[Name]
Page 3
 
Company shall be deemed to occur unless assets constituting 80% of the total
assets of the Company are transferred pursuant to such sale, lease, exchange or
other transfer, or (ii) the shareholders of the Company shall approve any plan
or proposal for the liquidation or dissolution of the Company, or (iii) any
Person, other than the Company or a Subsidiary thereof or any employee benefit
plan sponsored by the Company or a Subsidiary thereof, shall become the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company representing 25% or more of the combined voting power
of the Company's then outstanding securities ordinarily (and apart from rights
accruing in special circumstances) having the right to vote in the election of
directors, as a result of a tender or exchange offer, open market purchases,
privately-negotiated purchases or otherwise, without the approval of the Board
or (iv) at any time during a period of two (2) consecutive years, individuals
who at the beginning of such period constituted the Board shall cease for any
reason to constitute at least a majority thereof, unless the election or the
nomination for election by the Company's shareholders of each new director
during such two-year period was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
two-year period.


5.           "COBRA" shall mean the Consolidated Omnibus Budget Reconciliation
Act, as amended.


6.           “Common Stock” shall mean the common stock, par value $.01 per
share, of the Company.


7.           “Company” shall mean Ashland Inc. and any successor to its business
and/or assets which executes and delivers the agreement provided for in Section
E, paragraph 1 hereof or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.


8.           "Competitive Activity" shall have the meaning as set forth in
Section C, paragraph 4.


9.           "Competitive Operation” shall have the meaning as set forth in
Section C, paragraph 4.


10.           "Confidential Information" shall mean information relating to the
Company’s, its divisions’ and Subsidiaries’ and their successors’ business
practices and business interests, including, but not limited to, customer and
supplier lists, business forecasts, business and strategic plans, financial and
sales information, information relating to products, process, equipment,
operations, marketing programs, research, or product development, engineering
records, computer systems and software, personnel records or legal records.
 
 
 
 
 
[Name]
Page 4
 
11.           “Date Of Termination” shall mean:  (A) if this Agreement is
terminated for Disability, thirty (30) days after the Notice of Termination is
given by the Company to you (provided that you shall not have returned to the
performance of your duties on a full-time basis during such thirty (30) day
period), (B) if your employment is terminated for Good Reason by you, the date
specified in the Notice of Termination, and (C) if your employment is terminated
for any other reason, the date on which a Notice of Termination is received by
you unless a later date is specified.  For purposes of applying the provisions
of this paragraph 11, except in the case of Disability, your employment is
terminated when you stop performing active service for the Company, which shall
be deemed to occur when it is reasonably anticipated that your services to the
Company will permanently decrease to 20% or less of the average amount of
services you performed for the Company during the immediately preceding 36 month
period (or your total employment if less than 36 months).


12.           “Disability” shall occur when: if, as a result of your incapacity
due to physical or mental illness, you shall have been absent from your duties
with the Company for six (6) consecutive months and shall not have returned to
full-time performance of your duties within thirty (30) days after written
notice is given to you by the Company.


13.           "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.


14.           "Excise Tax" shall have the meaning as set forth in Section D.


15.           “Good Reason” shall mean:


(a) without your express written consent, the assignment to you after a Change
in Control of the Company, of any duties inconsistent with, or a significant
diminution of, your positions, duties, responsibilities or status with the
Company immediately prior to a Change in Control of the Company, or a diminution
in your titles or offices as in effect immediately prior to a Change in Control
of the Company or any removal of you from, or any failure to reelect you to, any
of such positions;


(b) a reduction by the Company in your base salary in effect immediately prior
to a Change in Control of the Company;


(c)  the failure by the Company to continue in effect any incentive plan or
arrangement (including without limitation, the Company's Incentive Compensation
plan, annual bonus and contingent bonus arrangements and credits and the right
to receive performance awards and similar incentive compensation benefits) in
which you are participating at the time of a Change in Control of the Company
(or to substitute and continue other plans or
 
 
 
 
 
[Name]
Page 5
 
arrangements providing you with substantially similar benefits), except as
otherwise required by the terms of such plans as in effect at the time of any
Change in Control of the Company;


(d)  the failure by the Company to continue in effect any plan or arrangement to
receive securities of the Company (including, without limitation, any plan or
arrangement to receive and exercise stock options, stock appreciation rights,
restricted stock or grants thereof or to acquire stock or other securities of
the Company) in which you are participating at the time of a Change in Control
of the Company (or to substitute and continue plans or arrangements providing
you with substantially similar benefits), except as otherwise required by the
terms of such plans as in effect at the time of any Change in Control of the
Company, or the taking of any action by the Company which would adversely affect
your participation in or materially reduce your benefits under any such plan;


(e) the relocation after a Change in Control of your principal place of business
to a location that exceeds a 50 mile radius from your principal place of
business before the Change in Control, except for required travel on the
Company's business to an extent substantially consistent with your present
business travel obligations;


(f)  any breach by the Company of any material provision of this Agreement; or


(g)  any failure by the Company to obtain the assumption of this Agreement by
any successor or assign of the Company.


16.           "Gross-up Payment" shall have the meaning as set forth in Section
D.


17.           "Notice of Termination" shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated.  For
purposes of applying the provisions of this paragraph 17, the determination of
when your employment is terminated shall be made consistent with the Section
409A Provisions and the provisions of Section A, paragraph 11.


18.           "Payment" shall have the meaning as set forth in Section D.


19.           "Person" shall have the meaning as set forth in the Sections 13(d)
and 14(d)(2) of the Exchange Act.


20.           “Qualifying Termination” shall mean the termination of your
employment after a Change in Control of the Company while this Agreement is in
effect, unless such
 
 
 
 
 
 
[Name]
Page 6
 
termination is (a) by reason of your death or Disability, (b) by the Company for
Cause, or (c) by you other than for Good Reason.


21.           “Section 409A Provisions” shall mean those statutory provisions of
the Internal Revenue Code of 1986 (as amended) contained in §409A thereof and
the guidance promulgated by the US Department of Treasury or any subdivision
thereof interpreting §409A.


22.           “Subsidiary” shall mean any corporation of which more than 20% of
the outstanding capital stock having ordinary voting power to elect a majority
of the board of directors of such corporation (irrespective of whether or not at
the time capital stock of any other class or classes of such corporation shall
or might have voting power upon the occurrence of any contingency) is at the
time directly or indirectly owned by the Company, by the Company and one or more
other Subsidiaries, or by one or more other Subsidiaries.


SECTION B.  TERM AND BENEFITS


This Agreement shall be in effect for two years from the date you accept this
Agreement and shall automatically renew for successive one (1) year periods on
the first day of each month.  This Agreement may be terminated by either party
provided that at least fifteen (15) days advance written notice is given by
either party to the other party hereto prior to the commencement of the next
succeeding one (1) year period at which time the Agreement shall terminate at
the end of the next succeeding one (1) year period.  During the term of
employment hereunder, you agree to devote your full business time and attention
to the business and affairs of the Company and to use your best efforts, skills
and abilities to promote its interests.


This Agreement shall automatically terminate, without additional notice, in the
event of your death, Disability, or upon the effective date of your retirement
in the event you retire at your election or in accordance with the Company's
generally applicable retirement policies, as in effect from time to
time.  Notwithstanding the first sentence of this paragraph and the first and
second sentences of this Section B, if a Change in Control of the Company should
occur while you are still an employee of the Company and while this Agreement is
in effect, then this Agreement shall continue in effect from the date of such
Change in Control of the Company for a period of two years.  No benefits shall
be payable hereunder unless there shall have been a Change in Control of the
Company and your employment by the Company shall thereafter terminate in
accordance with Section C hereof.
 
 
 
 
 
 
[Name]
Page 7
 
 
SECTION C.  TERMINATION FOLLOWING CHANGE IN CONTROL


1.           Qualifying Termination.  If your termination is a Qualifying
Termination, you shall be entitled to receive the payments and benefits provided
in this Section.


2.           Notice of Termination.  Except as provided in Section E, paragraph
1, any termination of your employment following a Change in Control of the
Company shall be communicated by written Notice of Termination to the other
party hereto.  No termination shall be effective without such Notice of
Termination.


           3.           Compensation Upon Termination After a Change in Control.


(a)           If your termination is a Qualifying Termination, then the Company
shall pay to you as severance pay (and without regard to the provisions of any
benefit or incentive plan), in a lump sum cash payment on the fifth (5th) day of
the seventh calendar month following the month in which occurs your Date of
Termination, an amount equal to three (3) times the sum of (i) your highest
annual base compensation plus (ii) the highest target annual incentive
compensation (expressed as a percentage of base compensation for all applicable
incentive compensation plans) in respect of the prior three (3) fiscal years
preceding the fiscal year in which your Date of Termination occurs.


 
(b) If your termination is a Qualifying Termination, the Company shall, in
addition to the payments required by the preceding paragraph:


 
(i) provide for continuation of your and your eligible dependents’ participation
at regular employee rates, in effect from time to time, in all of the Company’s
medical, dental and group life plans or programs in which you were participating
immediately prior to your Date of Termination for a period ending on the
December 31 of the second calendar year following the calendar year in which
your Date of Termination occurred and any entitlement to COBRA continuation
coverage under the medical and dental plans shall run concurrently with said
period; provided, however, that said continuation of coverage in the medical and
dental plans during all or part of such period shall be charged at the full cost
for such coverage (meaning the active employee contribution and the Company’s
contribution) if the charging of active employee rates for such coverage during
all or part of such period would result in a violation of the Section 409A
Provisions.  In the event that your continued participation in any such plan or
program is for whatever reason impossible, the Company shall arrange upon
comparable terms to provide you with benefits substantially equivalent on an
after tax basis to those which you and your eligible dependents are, or become,
entitled to receive under such plans and programs;


 
 
 
 
[Name]
Page 8
 
(ii)   provide for full payment in cash of any performance unit/share awards in
existence on your Date of Termination less any amounts paid to you under the
applicable performance unit/share plan upon a Change in Control of the Company
pursuant to the provisions of such plan; provided, however, if the Company
should determine that the said payment would constitute deferred compensation
under the Section 409A Provisions, then said payment shall be made no earlier
than the first day of the seventh calendar month after the calendar month in
which the Date of Termination occurs;
 
(iii)   provide for payment in cash of any incentive compensation (a) for the
fiscal year during which the Change in Control of the Company occurred and any
prior fiscal years for which you have not yet received payment, and (b) payment
of the pro-rata portion (up through your Date of Termination) of any incentive
compensation for the fiscal year in which your Date of Termination occurs
calculated on the basis of the target bonus percentage of base compensation in
the applicable incentive compensation plan (or plans); provided, however, if the
Company should determine that the said payment would constitute deferred
compensation under the Section 409A Provisions, then said payment shall be made
no earlier than the first day of the seventh calendar month after the calendar
month in which the Date of Termination occurs;


(iv)  provide benefits or compensation under any compensation plan, arrangement
or agreement not in existence as of the date hereof but which may be established
by the Company prior to your Date of Termination at such time as payments are
made thereunder to the same extent as if you had been a full-time employee on
the date such payments would otherwise have been made or benefits vested;
provided, however, if the Company should determine that the said payment would
constitute deferred compensation under the Section 409A Provisions, then said
payment shall be made no earlier than the first day of the seventh calendar
month after the calendar month in which the Date of Termination occurs;


(v)  for one (1) year after your Date of Termination, provide and pay for
outplacement services, by a firm reasonably acceptable to you, that has
historically been offered to displaced employees generally by the Company under
substantially the same terms and fee structure (but limited in an amount not to
exceed 15 percent of your annual base compensation for the year in which your
Date of Termination occurs or your annual base compensation with the Company
immediately before the Change in Control, if greater) as is consistent with an
employee in your then current
 
 
 
 
 
[Name]
Page 9
 
position (or, if higher, your position immediately prior to the Change in
Control of the Company);


(vi)  for one (1) year after your Date of Termination, provide and pay for
financial planning services, by a firm reasonably acceptable to you, that have
historically been offered to you under substantially the same terms and fee
structure as is consistent with an employee in your then current position (or,
if higher, your position immediately prior to the Change in Control of the
Company);


(vii)  pay to you an amount equal to the value of all unused, earned and accrued
vacation as of your Date of Termination pursuant to the Company's policies in
effect immediately prior to the Change in Control of the Company; provided,
however, said payment shall be made no earlier than the first day of the seventh
calendar month after the calendar month in which the Date of Termination occurs;
and


(viii)  provide for the immediate vesting of all restricted stock, stock options
and all stock appreciation rights held by you, as of your Date of Termination,
under any Company incentive compensation plan or other stock option plan and
stock appreciation rights plan and all such stock options and stock appreciation
rights shall be exercisable for the remaining terms of the said options and
rights.


(c) Unless otherwise provided in this Agreement or in the applicable
compensation or stock option plan or program, all payments shall be made to you
within thirty (30) days after your Date of Termination.  The benefits in this
Agreement are in addition to all accrued and vested benefits to which you are
entitled under any of the Company’s plans and arrangements (to the extent
accrued and vested benefits are relevant under the particular plan or
arrangement), including but not limited to, the accrued vested benefits to which
you are eligible and entitled to receive under any of the Company's qualified
and non-qualified benefit or retirement plans, or any successor plans in effect
on your Date of Termination hereunder.  For these purposes, accrued and vested
benefits shall include any extra, special or additional benefits under such
qualified and non-qualified benefit or retirement plans that become due because
of the Change in Control.


(d)  You shall not be required to mitigate the amount of any payment provided
for in this Section by seeking other employment or otherwise, nor shall the
amount of any payment provided for in this Section be reduced by any
compensation earned by you as the result of employment by another employer after
your Date of Termination, or otherwise.  Except as provided herein, the Company
shall have no right to set off against any amount owing hereunder any claim
which it may have against you.
 

 
 
 
 
 
[Name]
Page 10
 
4.           Certain Restrictions


(a)  Competitive Activity.  In consideration of the foregoing, you agree that if
your termination from employment is a Qualifying Termination, then during a
period ending 24 months following your Date of Termination you shall not engage
in any Competitive Activity; provided, you shall not be subject to the foregoing
obligation if the Company breaches a material provision of this Agreement.  If
you engage in any Competitive Activity during that period, the Company shall be
entitled to recover any benefits paid to you under this Agreement. For purposes
of this Agreement, "Competitive Activity" shall mean your participation, without
the written consent of the General Counsel of the Company, in the management of
any business operation of any enterprise if such operation (a "Competitive
Operation") engages in substantial and direct competition with any business
operation actively conducted by the Company or its divisions and Subsidiaries on
your Date of Termination.  For purposes of this paragraph, a business operation
shall be considered a Competitive Operation if such business sells a competitive
product or service which constitutes (i) 15% of that business’s total sales or
(ii) 15% of the total sales of any individual subsidiary or division of that
business and, in either event, the Company’s sales of a similar product or
service constitutes (i) 15% of the total sales of the Company or (ii) 15% of the
total sales of any individual Subsidiary or division of the
Company.  Competitive Activity shall not include (i) the mere ownership of
securities in any enterprise, or (ii) participation in the management of any
enterprise or any business operation thereof, other than in connection with a
Competitive Operation of such enterprise.


(b)  Non-Solicitation and Non-Interference.  In consideration of the foregoing,
you agree that if your termination from employment is a Qualifying Termination,
then during a period ending 24 months following your Date of Termination you
shall not, without the prior written consent of the General Counsel of the
Company, directly or indirectly, (1) solicit for employment (which shall include
services as an employee, independent contractor or in any other like capacity)
any person employed by the Company or its affiliated companies as of the date of
such solicitation, or (2) solicit any customer or other person with a business
relationship with the Company or any of its affiliated companies to terminate,
curtail or otherwise limit such business relationship, or (3) in any other
manner interfere in the business relationship the Company or any of its
affiliated companies have with any customer or any third party service provider
or other vendor.


(c)  Injunctive Relief.  In the event of a breach or threatened breach of this
paragraph 4 of Section D, each party agrees that the non-breaching party shall
be entitled to injunctive relief in a court of appropriate jurisdiction to
remedy any
 
 
 
 
 
[Name]
Page 11
 
such breach or threatened breach, the parties acknowledging that damages would
be inadequate and insufficient.


SECTION D.  ADDITIONAL PAYMENTS BY THE COMPANY


Notwithstanding anything to the contrary in this Agreement, and subject to the
terms and conditions of this Section D, in the event that any payment or
distribution by the Company to or for your benefit, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a "Payment"), would be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended, or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest or penalties, are hereinafter collectively referred to as the
"Excise Tax"), the Company shall pay to you an additional payment (a "Gross-up
Payment") in an amount such that after payment by you of all taxes (including
any interest or penalties imposed with respect to such taxes), including any
income, employment and Excise Tax imposed on any Gross-up Payment, you retain an
amount of the Gross-up Payment equal to the Excise Tax imposed upon the
Payments.  Notwithstanding the preceding sentence, in the event the Payment does
not exceed the Safe Harbor Limit by the greater of (a) $50,000 or (b) ten
percent (10%) of the Safe Harbor Limit, then the Payment shall be reduced by the
amount necessary to make the payment equal to the Safe Harbor Limit.  The
Company shall determine which payments under this Agreement shall be reduced by
the operation of the preceding sentence.  The Safe Harbor Limit shall mean an
amount that is one dollar ($1) less than the amount that would result in the
imposition of the Excise Tax.  You and the Company shall make an initial
determination as to whether a Gross-up Payment is required and the amount of any
such Gross-up Payment. You and the Company shall make an initial determination
as to whether a Gross-up Payment is required and the amount of any such Gross-up
Payment. If you and the Company can not agree on whether a Gross-up Payment is
required or the amount thereof, then an independent nationally recognized
accounting firm, appointed by you, shall determine the amount of the Gross-up
Payment. The Company shall pay all expenses which you may incur in determining
the Gross-up Payment.  You shall notify the Company in writing of any claim by
the Internal Revenue Service which, if successful, would require the Company to
make a Gross-up Payment (or a Gross-up Payment in excess of that, if any,
initially determined by the Company and you) within ten days of the receipt of
such claim.  The Company shall notify you in writing at least ten days prior to
the due date of any response required with respect to such claim if it plans to
contest the claim.  If the Company decides to contest such claim, you shall
cooperate fully with the Company in such action; provided, however, the Company
shall bear and pay directly or indirectly all costs and expenses (including
additional interest and penalties) incurred in connection with such action and
shall indemnify and hold you harmless, on an after-tax basis, for any Excise Tax
or income tax, including interest and penalties with respect thereto, imposed as
a result of the Company’s action.  If, as a result of the Company’s action with
respect to a claim, you receive a refund of any amount paid by the Company with
respect to such claim,
 
 
 
 
 
 
[Name]
Page 12
 
you shall promptly pay such refund to the Company.  If the Company fails to
timely notify you whether it will contest such claim or the Company determines
not to contest such claim, then the Company shall immediately pay to you the
portion of such claim, if any, which it has not previously paid to
you.  Notwithstanding anything to the contrary in this Section E, to the extent
any Gross-up Payment would be considered deferred compensation for purposes of
Section 409A Provisions, the manner and time of payment, and the provisions of
this Section E, shall be adjusted to the extent necessary (but only to the
extent necessary) to comply with the requirements of the Section 409A Provisions
with respect to such payment so that the payment does not give rise to the
interest or additional tax amounts provided by the Section 409A Provisions; and
further provided, that if, notwithstanding anything herein to the contrary, the
Gross-up Payment cannot be made to conform to the requirements of the Section
409A Provisions, the amount of the Gross-up Payment shall be determined without
regard to any gross-up for any penalties that may apply under the Section 409A
Provisions.


SECTION E.  MISCELLANEOUS


1.            Assumption of Agreement.  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, share exchange
or otherwise) to all or substantially all of the business and/or assets of the
Company, by agreement in form and substance satisfactory to you, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of a material provision
of this Agreement and shall entitle you to compensation in the same amount and
on the same terms as you would be entitled pursuant to Section D, except that
for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed your Date of Termination without a
Notice of Termination being given.


2.           Confidentiality.  All Confidential Information which you acquire or
have acquired in connection with or as a result of the performance of services
for the Company, whether under this Agreement or prior to the effective date of
this Agreement, shall be kept secret and confidential by you unless (a) the
Company otherwise consents, (b) the Company breaches any material provision of
this Agreement, or (c) you are legally required to disclose such Confidential
Information by a court of competent jurisdiction. This covenant of
confidentiality shall extend beyond the term of this Agreement and shall survive
the termination of this Agreement for any reason. If you breach this covenant of
confidentiality, the Company shall be entitled to recover from any benefits paid
to you under this Agreement its damages resulting from such breach.


3.           Employment.  You agree to be bound by the terms and conditions of
this Agreement and to remain in the employ of the Company during any period
following
 
 
 
 
 
[Name]
Page 13
 
any public announcement by any person of any proposed transaction or
transactions which, if effected, would result in a Change in Control of the
Company until a Change in Control of the Company has taken place.  However,
nothing contained in this Agreement shall impair or interfere in any way with
the right of the Company to terminate your employment prior to a Change in
Control of the Company.


4.           Arbitration.  Any controversy or claim arising out of or relating
to this Agreement, or the breach thereof, shall be settled exclusively by
arbitration in accordance with the Center for Public Resources’ Model ADR
Procedures and Practices, and judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction
thereof.  Notwithstanding the foregoing, the Company shall not be restricted
from seeking equitable relief, including injunctive relief as set forth in
paragraph 5 of this Section, in the appropriate forum.  Any cost of arbitration
will be paid by the Company.  In the event of a dispute over the existence of
Good Reason or Cause after a Change in Control of the Company, the Company shall
continue to pay your salary, bonuses and plan benefits pending resolution of the
dispute.  If you prevail in the arbitration, the amounts due to you under this
Agreement are to be immediately paid to you.


           5.           Injunctive Relief.  You acknowledge and agree that the
remedy of the Company at law for any breach of the covenants and agreements
contained in paragraph 2 of this Section and in Section C, paragraph 2 will be
inadequate, and that the Company will be entitled to injunctive relief against
any such breach or any threatened, imminent, probable or possible breach.  You
represent and agree that such injunctive relief shall not prohibit you from
earning a livelihood acceptable to you.


           6.           Notice.  For the purposes of this Agreement, notices and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by United
States registered mail, return receipt requested, postage prepaid, addressed to
the respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the
General Counsel of the Company, or to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt.


           7.           Indemnification.  The Company will indemnify you to the
fullest extent permitted by the laws of the Commonwealth of Kentucky and the
existing By-laws of the Company, in respect of all your services rendered to the
Company and its divisions and Subsidiaries prior to your Date of
Termination.  You shall be entitled to the protection of any insurance policies
the Company now or hereafter maintains generally for the benefit of its
directors, officers and employees (but only to the extent of the coverage
afforded by the existing provisions of such policies) to protect against all
costs, charges and expenses whatsoever incurred or sustained by you in
connection with any action, suit or proceeding to which you may be made a party
by reason of your
 
 
 
 
 
 
[Name]
Page 14
 
being or having been a director, officer or employee of the Company or any of
its divisions or Subsidiaries during your employment therewith.


8.           Further Assurances.  Each party hereto agrees to furnish and
execute such additional forms and documents, and to take such further action, as
shall be reasonably and customarily required in connection with the performance
of this Agreement or the payment of benefits hereunder.


9.           Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by you and such officer(s) as may be specifically designated
by the Board.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.


10.           Termination of other Agreements.   Upon execution by both parties,
this Agreement shall terminate all prior employment and severance agreements
between you and the Company and its divisions or Subsidiaries, including, but
not limited to the agreement dated September 18, 2006 between you and the
Company.


11.           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


12.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


13.           Legal Fees And Expenses.  Any other provision of this Agreement
notwithstanding, the Company shall pay all legal fees and expenses which you may
incur as a result of the Company's unsuccessful contesting of the validity,
enforceability or your interpretation of, or determinations under, any part of
this Agreement.


14.           Section 409A Provisions And Compliance.  Notwithstanding any other
provision of this Agreement to the contrary, the parties shall in good faith
amend this Agreement to the limited extent necessary to comply with the
requirements of the Section 409A Provisions in order to ensure that any amounts
paid or payable hereunder are not subject to the additional 20% income tax
thereunder while maintaining to the maximum extent practicable the original
intent of this Agreement.
 
 
 
 
 
[Name]
Page 15
 
15.           Governing Law.   This Agreement shall be governed in all respects
by the laws of the Commonwealth of Kentucky.


16.           Agreement Binding on Successors.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  This Agreement shall inure to the benefit of and be
enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If you
should die while any amounts would still be payable to you hereunder if you had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to your devisee, legatee, or
other designee or, if there be no such designee, to your estate.


17.           Headings.  All Headings are inserted for convenience only and
shall not affect any construction or interpretation of this Agreement.


If this Agreement correctly sets forth our agreement on the subject matter
hereof, please sign and return to the Company the enclosed copy of this
Agreement which will then constitute our agreement on this matter.





       
Sincerely,
     
 
 ASHLAND INC
     
 
 
       By: _______________________________________            
 ACCEPTED this 31st day of
     
 
December, 2008.
     
 
 
               [Name]                      

 









 







